Opinion issued June 5, 2014




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                              NO. 01-14-00371-CV
                         ———————————
                           ZUPT, LLC, Appellant
                                      V.
      IPOZ SYSTEMS, LLC AND PORTER HEDGES LLP, Appellees


                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-43011


                        MEMORANDUM OPINION

      Appellant, ZUPT, LLC, attempts to appeal from the trial court’s May 10,

2014 order granting appellees’ motion for summary judgment. We dismiss the

appeal.
        Appellant sued appellees, IPOZ Systems, LLC and Porter Hedges LLP, for

breach of contract, negligence, declaratory judgment, and attorney’s fees arising

from a dispute regarding a settlement agreement. Appellees answered and pleaded

for attorney’s fees.

        Subsequently, appellees filed a motion for summary judgment on all of

appellant’s claims asserting that appellees were entitled to summary judgment as a

matter of law. Appellees’ motion did not address appellees’ claim for attorney’s

fees.

        On March 10, 2014, the trial court granted appellees’ motion for summary

judgment and rendered judgment that appellant take nothing on its claims against

appellees. The trial court’s summary judgment order did not mention appellees’

request for attorney’s fees or contain language indicating that it was a final

judgment. Appellant attempts to appeal this order.

        Appellees’ filed a motion to dismiss this appeal asserting that the March 10,

2014 summary judgment order is not a final and appealable judgment because it

does not resolve appellees’ claim for attorney’s fees. We agree.

        Generally speaking, appellate courts only have jurisdiction over appeals

from final judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be

final, a judgment must dispose of all issues and parties in a case. Aldridge, 400
2
S.W.2d at 895. A summary judgment order is final for purposes of appeal only if it

either “actually disposes of all claims and parties then before the court . . . or it

states with unmistakable clarity that it is a final judgment as to all claims and all

parties.” Lehmann, 39 S.W.3d at 192–93. “If a judgment does not dispose of a

defendant’s claim for attorney[’]s fees or otherwise appear on its face to be final, it

is not a final judgment.” Mesa Operating Co. v. Ca. Union Ins. Co., No. 05-00-

01585-CV, 2001 WL 1143316, at *1 (Tex. App.—Dallas Sept. 28, 2001, no pet.)

(mem. op., not designated for publication) (citing McNally v. Guevara, 52 S.W.3d
195, 196 (Tex. 2001)).

      Here, at the time of the trial court’s March 10, 2014 summary judgment

order, appellees’ live answer included a request for attorney’s fees. Appellees’

motion for summary judgment did not request resolution of appellees’ attorney’s

fees claim. The trial court’s order did not dispose of that claim and does not

“state[] with unmistakable clarity that it is a final judgment as to all claims and all

parties.” Lehmann, 39 S.W.3d at 192–93; see also Mesa Operating, 2001 WL
1143316, at *1–2 (finding lack of jurisdiction when “[a]t the time the trial court

entered its summary judgment, [defendant’s] live answer included a request for

attorney[’]s fees” that was not disposed of in trial court’s judgment); Harris Cnty.

Appraisal Dist. v. Johnson, 889 S.W.2d 531, 532–33 (Tex. App.—Houston [14th

Dist.] 1994, no writ) (order on motion for summary judgment was interlocutory,


                                          3
where neither motion nor order addressed claim for attorney’s fees, because claim

for attorney’s fees had not been expressly presented to court).

      Accordingly, we conclude that the Court has no jurisdiction over this

attempted appeal. We grant appellees’ motion to dismiss and dismiss the appeal.

See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                          4